UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1846


TANGER ANITA HARRIS,

                  Plaintiff - Appellant,

             v.

PROGRESSIVE NORTHERN INSURANCE COMPANY;         BURNS    AND   BURNS
INSURANCE; TRISH CLARK; ALLISON THOMAS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cv-01341-HMH)


Submitted:    November 19, 2009             Decided:    December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tanger Anita Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tanger Anita Harris appeals the district court’s order

dismissing her cause of action without prejudice for lack of

subject matter jurisdiction.               The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2006).     The magistrate judge recommended that relief be denied

and advised Harris that failure to file timely objections to

this recommendation could waive appellate review of a district

court     order     based   upon     the    recommendation.         Despite     this

warning,    Harris     failed      to   object    to    the    magistrate    judge’s

recommendation.

            The      timely     filing     of     specific      objections    to    a

magistrate        judge’s   recommendation        is    necessary    to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been      warned     of    the     consequences      of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                      Harris

has waived appellate review by failing to timely file specific

objections    after     receiving        proper    notice.       Accordingly,      we

affirm the judgment of the district court.

      Before this court, Harris also moves to seal this matter,

in its entirety, for a transcript at the Government’s expense,

and to “prosecute” Defendant Progressive Northern Insurance.                       In

                                           2
her motion to seal this matter, Harris fails to comply with the

requirements of 4th Cir. R. 25(c).             Thus, we deny her motion to

seal.    Additionally, the docket does not reflect any hearing for

which a transcript could be prepared.                Thus, we deny Harris’

motion for a transcript at the Government’s expense.                     Finally,

because Harris asserts injury caused by Defendant Progressive

Northern Insurance for the first time on appeal, we conclude

that    such    claim    is    procedurally   defaulted    and   deny     relief.

Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993); Nat’l

Wildlife Fed. v. Hanson, 859 F.2d 313, 318 (4th Cir. 1988).

               We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in    the    materials

before   the     court   and    argument    would   not   aid   the    decisional

process.

                                                                         AFFIRMED




                                        3